| iJONES, J.,
concurring with reasons.
While the author for the majority opinion previously dissented in Treadaway v. Progressive Northwestern, Inc., 97-2356 (La.App. 4 Cir. 9/9/98), 720 So.2d 693, she has apparently reconsidered her position in favor of the insurer in this case.
In Treadaway, the majority found that the insured, who intentionally excluded his spouse from coverage under his policy, could not later sue his insurer for damages caused by the excluded spouse. LSA-R.S. 32:900(L) specifically allowed an insured to make such a decision, provided that the decision to exclude a specific person is included in the insured’s application for insurance. Therefore, holding the insurer liable despite the statutory exclusion would be in direct conflict with the legislative intent of the statute.